DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Domestic Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)  or under 35 U.S.C. 120, 121, 365(c), or 386(c)  is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under under 35 U.S.C. 120, 121, 365(c), or 386(c)  or under 35 U.S.C. 119(e) (if FP 2.10 thereafter or not supported by the previous filed domestic application).
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a)  or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No.17/007,088 and now abandoned, application 16/208,476 and now U.S. Patent 10,771,897 B2, application 15/387,451 and now U.S. Patent 10,149,058 B2, application 14/704,442 and now U.S. Patent 9,560,442 B2, application 14/214,402 and now U.S. Patent 9,084,047 B2 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application about the clamed features “wherein the first portion and the second portion are shaped such that a direct sound and an indirect sound of the first and the second speaker driver are physically poisoned at least three hundred degrees around the listener and timeline combined together in real time into one seamless and physically-surrounding soundscape”. Accordingly, claims 17, 19 and dependent claims 2-16, 18, 20 are not entitled to the benefit of the prior application. For example, the parent applications above failed to disclose the claimed “wherein the first portion and the second portion are shaped such that a direct sound and an indirect sound of the first and the second speaker driver are physically poisoned at least three hundred degrees around the listener and timeline combined together in real time into one seamless and physically-surrounding soundscape” as recited in claim 1, 17, 19 and as well dependent claims 2-16, 18, 20.

Specification
Specification failed to disclose how the claimed “wherein a direct sound and an indirect sound of … the first and the second speaker driver are physically positioned at least three hundred degrees around the listener …” as recited in claims 1, 17, 19 and merely copied the claim language, with no description of what they are and how they are performed.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a direct sound and an indirect sound of … the first and the second speaker driver are physically positioned at least three hundred degrees around the listener …” recited in claim 1, 17, 19, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Objections
Claims 1-20 is objected to because of the following informalities: 
Claim 1 recites “a system for enhancing sound provided by …” which should be -- a system for enhancing a sound provided by …--. Similarly, the recited “acoustically cancelling  speaker crosstalk” which should be -- acoustically cancelling a speaker crosstalk--. Claim 1 further recites “the first and the second speaker driver” which should be --the first speaker driver and the second speaker driver-- or similar. Claim 1 further recites “a enclosure” which should be --an enclosure--. Claim 1 further recites “a first and a second speaker driver” which should be --a first speaker driver and a second speaker driver--. Claims 2-16 are objected due to the dependencies to claim 1.
Claim 17 is objected for the at least similar reasons as described in claim 1 above since claim 17 recites the similar deficient features as recited in claim 1, for example claim 17 recites “acoustically cancelling speaker crosstalk” and “the first and the second speaker driver”. Claim 18 is objected due to the dependency to claim 17.
Claim 19 is objected for the at least similar reasons as described in claim 17 above since claim 19 recites the similar deficient features as recited in claim 17, for example, claim 19 recites “acoustically cancelling speaker crosstalk” and “the first and the second speaker driver”. Claim 20 is objected due to the dependency to claim 19.
Claim 14 further recites “at least one of the first sound reflector or the second sound reflector are at least one of angled or curved in one or more …” which should be -- at least one of the first sound reflector or the second sound reflector is at least one of angled or curved in one or more …--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10771897 B2 and in view of reference Brown (US 5532438 A). The claims 1-20 in the conflicting patent US 10771897 B2 teaches all the elements of claims 1-20 of the instant application, except wherein the first portion and the second portion are shaped such that acoustically cancelling speaker crosstalk is performed and wherein at least three hundred degrees around the listener and positioned by a direct sound and an indirect sound of the first and the second speaker driver. Brown teaches those features missing in claims 1-20  of conflicting patent US 10771897 B2, as discussed in the prior art rejection of claim 1 as set forth below, for benefits of achieving an improvement of the performance by providing a pure stereo sound, i.e., two sound sources to two ears with no mixing of the sound sources at each of the ear sides (col 1, ln 22-30, 34-47). Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to have applied those features above, as taught by Brown, to claims 1-20 of the conflicting patent US Patent No. 10771897 B2, for the benefits discussed above. The following is the comparison of the conflict claims 1-20 of the U.S. Patent No. 10771897 B2 with claims 1-20 of the instant application for reference:
Claims in the current application
Conflicting claims in U.S. Patent No. 10771897 B2
1. A system for enhancing sound provided by at least a first and a second speaker driver symmetrically positioned relative to a first side and a second side of a listener, comprising: a enclosure structure, comprising: a first portion relative to the first speaker driver and the first side of the listener, comprising a material having a sound reflective surface, and positioned between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion relative to the second speaker driver and the second side of the listener, comprising a material having a sound reflective surface, and positioned between a third area proximate the second speaker driver and a fourth area proximate the second side of the listener, wherein the first portion and the second portion are shaped such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion and symmetrically focused toward the respective first side and the second side of the listener, acoustically cancelling speaker crosstalk, and wherein the first portion and the second portion are shaped such that a direct sound and an indirect sound of the first and the second speaker driver are physically positioned at least three hundred degrees around the listener and timeline combined together in real time into one seamless and physically-surrounding soundscape. 

2. The system of claim 1, wherein the enclosure structure comprises a positioning system including two or more points that correspond to one or more locations.

3. The system of claim 1 further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground.


4. The system of claim 3, further comprising a speaker positioning system including two or more symmetrical points that correspond to one or more speaker locations.

5. The system of claim 3, further comprising a positioning system including one or more arcs that define one or more positions for the first portion and the second portion.

6. The system of claim 1, wherein the first portion and the second portion are symmetrically angled in shape and position in at least one or more symmetrical locations.

7. The system of claim 1, wherein the first portion and the second portion are symmetrically curved in shape and position in one or more symmetrical locations.









8. The system of claim 1, wherein the first portion extends outwardly, away from a center of the enclosure structure in one section to reflect sound emitted at one or more angles relative to a sound axis of the first speaker driver; wherein the extension of the first portion directs sound toward the listener via the reflection; wherein the second portion extends outwardly, away from the center of the enclosure structure in one section to reflect sound emitted at one or more angles relative to a sound axis of the second speaker driver; wherein the extension of the second portion directs sound toward the listener via the reflection; wherein the reflection from the first portion and the second portion are symmetrically directed toward the listener.

9. The system of claim 1, wherein the enclosure structure comprises a combination of the first portion and the second portion, wherein the first portion and the second portion are integrally formed and define a single unitary body.

10. The system of claim 1, wherein the enclosure structure comprises a combination of the first portion and the second portion, wherein the first portion and the second portion are not integrally formed.



11. The system of claim 1, wherein one or more areas of the first portion and one or more areas of the second portion extend behind the listener such that sound is reflected to the listener from behind the listener.

12. The system of claim 1, wherein at least one of the first speaker driver and the second speaker driver comprise a tweeter, wherein the first portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters, wherein the second portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters; wherein the vertical extension of the first portion and the second portion are symmetrical.

13. The system of claim 1, further comprising: a first sound reflector that is smaller in size than an area of the enclosure structure and that extends horizontally from a surface of the first portion, the sound reflector positioned to reflect sound emitted by the first speaker driver toward the listener that is emitted at vertically offset angles from the first speaker driver; a second sound reflector that is smaller in size than an area of the enclosure structure and that extends horizontally from a surface of the second portion, the sound reflector positioned to reflect sound emitted by the second speaker driver toward the listener that is emitted at vertically offset angles from the second speaker driver; wherein the reflection from the first sound reflector and the second sound reflector are symmetrically directed toward the listener.

14. The system of claim 13, wherein at least one of the first sound reflector or the second sound reflector are at least one of angled or curved in one or more symmetrical locations.

15. The system of claim 13, wherein the enclosure structure and at least one of the first sound reflector or the second sound reflector are integrally formed and define a single unitary body.

16. The system of claim 1, further comprising: a channel configured to hold the enclosure structure in at least one of a desired vertical position and a desired horizontal position.

17. A kit, comprising: an enclosure structure, comprising: a first portion relative to a first speaker driver and a first side of a listener, comprising a material having a sound reflective surface, and configured to extend between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion relative to a second speaker driver and a second side of the listener, comprising a material having a sound reflective surface, and configured to extend between a third area proximate the second speaker driver and a fourth area proximate the second side of the listener, wherein the first portion and the second portion are shaped such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion and symmetrically focused toward the respective first side and the second side of the listener, acoustically cancelling speaker crosstalk, and wherein the first portion and the second portion are shaped such that a direct sound and an indirect sound of the first and the second speaker driver are physically positioned at least three hundred degrees around the listener and timeline combined together in real time into one seamless and physically-surrounding soundscape.

18. The kit of claim 17, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground.


19. An audio system, comprising: a first speaker driver and a second speaker driver symmetrically positioned relative to a first side and a second side of a listener; and an enclosure structure, comprising: a first portion relative to the first speaker driver and the first side of the listener, comprising a material having a sound reflective surface, and positioned between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion relative to the second speaker driver and the second side of the listener, comprising a material having a sound reflective surface, and positioned between a third area proximate the second speaker driver and a fourth area proximate the second side of the listener, wherein the first portion and the second portion are shaped such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion and symmetrically focused toward the respective first side and the second side of the listener, acoustically cancelling speaker crosstalk, and wherein the first portion and the second portion are shaped such that a direct sound and an indirect sound of the first and the second speaker driver are physically positioned at least three hundred degrees around the listener and timeline combined together in real time into one seamless and physically-surrounding soundscape.

20. The audio system of claim 19, wherein the first speaker driver and the second speaker driver are at least one of removably, adjustably, and fixedly integrated as part of the enclosure structure.
1. A system for enhancing sound provided by at least a pair of speaker drivers relative to a listener, comprising: a structure, defining: a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound reflective surface, and positioned between a first area proximate a first speaker driver and a second area proximate the listener, wherein the first portion of the oblong enclosure forms a first part of the approximated double ellipse profile; and a second portion of the oblong enclosure that forms the approximated double ellipse profile, comprising a material having a sound reflective surface, and positioned between a third area proximate a second speaker driver and a fourth area proximate the listener, wherein the second portion of the oblong enclosure forms a second part of the approximated double ellipse profile, wherein the first portion and the second portion together envelop the listener with the approximated double ellipse profile and are shaped such that sound emitted from the first speaker driver and the second speaker driver is reflected and focused toward the listener. 








2. The system of claim 1, wherein the oblong enclosure is elongated and has a width that is longer than a length thereof. 
 

   3. The system of claim 2, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground. 
 
   4. The system of claim 3, further comprising a speaker positioning system including two or more points that correspond to one or more speaker locations. 

    5. The system of claim 3, further comprising a positioning system including one or more arcs that define one or more positions for the first portion and the second portion. 

    6. The system of claim 1, wherein the first portion and the second portion are substantially symmetrical in shape and position. 

    7. The system of claim 1, wherein the first portion is curved to reflect sound emitted at one or more angles relative to a sound axis of the first speaker driver; wherein the curvature of the first portion directs sound toward the listener via the reflection; wherein the second portion is curved to reflect sound emitted at one or more angles relative to a sound axis of the second speaker driver; wherein the curvature of the second portion directs sound toward the listener via the reflection. 

    8. The system of claim 1, wherein the first portion is curved outwardly, away from a center of the oblong enclosure in at least one section to reflect sound emitted at one or more angles relative to a sound axis of the first speaker driver; wherein the curvature of the first portion directs sound toward the listener via the reflection; wherein the second portion is curved outwardly, away from the center of the oblong enclosure in at least one section to reflect sound emitted at one or more angles relative to a sound axis of the second speaker driver; wherein the curvature of the second portion directs sound toward the listener via the reflection. 




9. The system of claim 1, wherein the structure comprises one panel, wherein the first portion and the second portion are integrally formed and define a single unitary body. 


    10. The system of claim 1, wherein the structure comprises a first panel and a second panel not integrally formed with the first panel, wherein one or more areas of the first panel comprises the first portion and one or more areas of the second panel comprises the second portion. 

    11. The system of claim 1, wherein one or more areas of the first portion and one or more areas of the second portion extend behind the listener such that sound is reflected to the listener from behind the listener. 

    12. The system of claim 1, wherein at least one of the first speaker driver and the second speaker driver comprise a tweeter, wherein the first portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters, wherein the second portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters. 



    13. The system of claim 1, further comprising: a sound reflector that is smaller in size than an area of the structure and that extends horizontally from a surface of the first portion, the sound reflector positioned to reflect sound emitted by at least one of the pair of speaker drivers toward the listener that were emitted at vertically offset angles from the at least one of the pair of speaker drivers. 










    14. The system of claim 13, wherein the sound reflector is curved. 



15. The system of claim 13, wherein the structure and the sound reflector are integrally formed and define a single unitary body. 


    16. The system of claim 1, further comprising: a channel configured to hold the structure in at least one of a desired vertical position and a desired horizontal position. 


    17. A kit, comprising: a structure, the structure defining: a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound reflective surface, and configured to extend between a first area proximate a first speaker driver and a second area proximate a listener, wherein the first portion of the oblong enclosure forms a first part of the approximated double ellipse profile; and a second portion of the oblong enclosure that forms the approximated double ellipse profile, comprising a material having a sound reflective surface, and configured to extend between a third area proximate a second speaker driver and a fourth area proximate the listener, wherein the second portion of the oblong enclosure forms a second part of the approximated double ellipse profile, wherein the first portion and the second portion are configured to be shaped such that they together envelop the listener with the approximated double ellipse profile and sound emitted from the first speaker driver and the second speaker driver is reflected and focused toward the listener. 





    18. The kit of claim 17, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground. 

    19. An audio system, comprising: a first speaker driver and a second speaker driver; a structure, the structure defining: a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound reflective surface, and positioned between a first area proximate the first speaker driver and a second area proximate a listener, wherein the first portion of the oblong enclosure forms a first part of the approximated double ellipse profile; and a second portion of the oblong enclosure that forms the approximated double ellipse profile, comprising a material having a sound reflective surface, and positioned between a third area proximate the second speaker driver and a fourth area proximate the listener, wherein the second portion of the oblong enclosure forms a second part of the approximated double ellipse profile, wherein the first portion and the second portion are shaped such that they together envelop the listener with the approximated double ellipse profile and sound emitted from the first speaker driver and the second speaker driver is reflected and focused toward the listener. 









    20. The audio system of claim 19, wherein the first speaker driver and the second speaker driver are at least one of removably, adjustably, and fixedly integrated as part of the panel structure. 


Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10149058 B2 in view of reference Brown (US 5532438 A). The claims 1, 17, 19 in the conflicting patent US 10149058 B2 teaches all the elements of claims 1, 17, 19 of the instant application, except wherein the first portion and the second portion are shaped such that acoustically cancelling speaker crosstalk is performed and wherein at least three hundred degrees around the listener and positioned by a direct sound and an indirect sound of the first and the second speaker driver. Brown teaches those features missing in claims 1-20  of conflicting patent US 10149058 B2, as discussed in the prior art rejection of claim 1 as set forth below, for benefits of achieving an improvement of the performance by providing a pure stereo sound, i.e., two sound sources to two ears with no mixing of the sound sources at each of the ear sides (col 1, ln 22-30, 34-47). Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to have applied those features above, as taught by Brown, to claims 1-20 of the conflicting patent US Patent No. 10149058 B2, for the benefits discussed above. The following is the comparison of the conflict claims 1-20 of the U.S. Patent No. 10149058 B2 with claims 1-20 of the instant application for reference:
Claims in the current application
Conflicting claims in U.S. Patent No. 10149058 B2
1. A system for enhancing sound provided by at least a first and a second speaker driver symmetrically positioned relative to a first side and a second side of a listener, comprising: a enclosure structure, comprising: a first portion relative to the first speaker driver and the first side of the listener, comprising a material having a sound reflective surface, and positioned between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion relative to the second speaker driver and the second side of the listener, comprising a material having a sound reflective surface, and positioned between a third area proximate the second speaker driver and a fourth area proximate the second side of the listener, wherein the first portion and the second portion are shaped such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion and symmetrically focused toward the respective first side and the second side of the listener, acoustically cancelling speaker crosstalk, and wherein the first portion and the second portion are shaped such that a direct sound and an indirect sound of the first and the second speaker driver are physically positioned at least three hundred degrees around the listener and timeline combined together in real time into one seamless and physically-surrounding soundscape.

2. The system of claim 1, wherein the enclosure structure comprises a positioning system including two or more points that correspond to one or more locations.

3. The system of claim 1 further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground.


4. The system of claim 3, further comprising a speaker positioning system including two or more symmetrical points that correspond to one or more speaker locations.






5. The system of claim 3, further comprising a positioning system including one or more arcs that define one or more positions for the first portion and the second portion.






6. The system of claim 1, wherein the first portion and the second portion are symmetrically angled in shape and position in at least one or more symmetrical locations.

7. The system of claim 1, wherein the first portion and the second portion are symmetrically curved in shape and position in one or more symmetrical locations.











8. The system of claim 1, wherein the first portion extends outwardly, away from a center of the enclosure structure in one section to reflect sound emitted at one or more angles relative to a sound axis of the first speaker driver; wherein the extension of the first portion directs sound toward the listener via the reflection; wherein the second portion extends outwardly, away from the center of the enclosure structure in one section to reflect sound emitted at one or more angles relative to a sound axis of the second speaker driver; wherein the extension of the second portion directs sound toward the listener via the reflection; wherein the reflection from the first portion and the second portion are symmetrically directed toward the listener.

9. The system of claim 1, wherein the enclosure structure comprises a combination of the first portion and the second portion, wherein the first portion and the second portion are integrally formed and define a single unitary body.

10. The system of claim 1, wherein the enclosure structure comprises a combination of the first portion and the second portion, wherein the first portion and the second portion are not integrally formed.


11. The system of claim 1, wherein one or more areas of the first portion and one or more areas of the second portion extend behind the listener such that sound is reflected to the listener from behind the listener.

12. The system of claim 1, wherein at least one of the first speaker driver and the second speaker driver comprise a tweeter, wherein the first portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters, wherein the second portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters; wherein the vertical extension of the first portion and the second portion are symmetrical.

13. The system of claim 1, further comprising: a first sound reflector that is smaller in size than an area of the enclosure structure and that extends horizontally from a surface of the first portion, the sound reflector positioned to reflect sound emitted by the first speaker driver toward the listener that is emitted at vertically offset angles from the first speaker driver; a second sound reflector that is smaller in size than an area of the enclosure structure and that extends horizontally from a surface of the second portion, the sound reflector positioned to reflect sound emitted by the second speaker driver toward the listener that is emitted at vertically offset angles from the second speaker driver; wherein the reflection from the first sound reflector and the second sound reflector are symmetrically directed toward the listener.

14. The system of claim 13, wherein at least one of the first sound reflector or the second sound reflector are at least one of angled or curved in one or more symmetrical locations.

15. The system of claim 13, wherein the enclosure structure and at least one of the first sound reflector or the second sound reflector are integrally formed and define a single unitary body.

16. The system of claim 1, further comprising: a channel configured to hold the enclosure structure in at least one of a desired vertical position and a desired horizontal position.




17. A kit, comprising: an enclosure structure, comprising: a first portion relative to a first speaker driver and a first side of a listener, comprising a material having a sound reflective surface, and configured to extend between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion relative to a second speaker driver and a second side of the listener, comprising a material having a sound reflective surface, and configured to extend between a third area proximate the second speaker driver and a fourth area proximate the second side of the listener, wherein the first portion and the second portion are shaped such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion and symmetrically focused toward the respective first side and the second side of the listener, acoustically cancelling speaker crosstalk, and wherein the first portion and the second portion are shaped such that a direct sound and an indirect sound of the first and the second speaker driver are physically positioned at least three hundred degrees around the listener and timeline combined together in real time into one seamless and physically-surrounding soundscape.

18. The kit of claim 17, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground.


19. An audio system, comprising: a first speaker driver and a second speaker driver symmetrically positioned relative to a first side and a second side of a listener; and an enclosure structure, comprising: a first portion relative to the first speaker driver and the first side of the listener, comprising a material having a sound reflective surface, and positioned between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion relative to the second speaker driver and the second side of the listener, comprising a material having a sound reflective surface, and positioned between a third area proximate the second speaker driver and a fourth area proximate the second side of the listener, wherein the first portion and the second portion are shaped such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion and symmetrically focused toward the respective first side and the second side of the listener, acoustically cancelling speaker crosstalk, and wherein the first portion and the second portion are shaped such that a direct sound and an indirect sound of the first and the second speaker driver are physically positioned at least three hundred degrees around the listener and timeline combined together in real time into one seamless and physically-surrounding soundscape.

20. The audio system of claim 19, wherein the first speaker driver and the second speaker driver are at least one of removably. adjustably, and fixedly integrated as part of the enclosure structure.
1. A system for enhancing sound provided by at least a pair of speaker drivers relative to a listener, comprising: a support structure; and one or more panels forming a panel structure, the panel structure defining: a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound reflective surface, held by the support structure, and extending between a first area proximate a first speaker driver and a second area proximate the listener, wherein the first portion of the oblong enclosure forms a first part of the approximated double ellipse profile; and a second portion of the oblong enclosure that forms the approximated double ellipse profile, comprising a material having a sound reflective surface, held by the support structure, and extending between a third area proximate a second speaker driver and a fourth area proximate the listener, wherein the second portion of the oblong enclosure forms a second part of the approximated double ellipse profile, wherein the first portion and the second portion are shaped such that sound waves emitted laterally from the first speaker driver and the second speaker driver are reflected and focused toward the listener as three-dimensional sound. 
 





   2. The system of claim 1, wherein the oblong enclosure is elongated and has a length that is longer than a width thereof. 


    3. The system of claim 2, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along the ground. 

    4. The system of claim 3, further comprising a speaker positioning system including two or more points that correspond to a plurality of speaker locations, wherein the speaker positioning system at least one of (a) is disposed along the first side of the template and (b) extends at least partially between the first side and the opposing second side of the template. 

    5. The system of claim 3, further comprising a panel positioning system including one or more arcs that define one or more positions for the first portion and the second portion, wherein the panel positioning system at least one of (a) is disposed along the first side of the template and (b) extends at least partially between the first side and the opposing second side of the template. 

    6. The system of claim 1, wherein the first portion and the second portion are substantially symmetrical in shape and position. 

    7. The system of claim 1, wherein the first portion is curved to reflect sound waves emitted at a plurality of different lateral angles relative to a sound axis of the first speaker driver; wherein the curvature of the first portion directs a plurality of captured sound waves toward the listener via the reflection; wherein the second portion is curved to reflect sound waves emitted at a plurality of different lateral angles relative to a sound axis of the second speaker driver; wherein the curvature of the second portion directs a plurality of captured sound waves toward the listener via the reflection. 
 
   8. The system of claim 1, wherein the first portion is curved inward toward the listener in at least one section to reflect sound waves emitted at a plurality of different vertical angles relative to a sound axis of the first speaker driver; wherein the curvature of the first portion directs a plurality of captured sound waves toward the listener via the reflection; wherein the second portion is curved inward toward the listener in at least one section to reflect sound waves emitted at a plurality of different vertical angles relative to a sound axis of the second speaker driver; wherein the curvature of the second portion directs a plurality of captured sound waves toward the listener via the reflection. 
 


   9. The system of claim 1, wherein the panel structure comprises one panel, wherein the first portion and the second portion are integrally formed and define a single unitary body. 
 

   10. The system of claim 1, wherein the panel structure comprises a first panel and a second panel not integrally formed with the first panel, wherein the first panel comprises the first portion and the second panel comprises the second portion. 

    11. The system of claim 1, wherein the first portion and the second portion are joined behind the listener's position such that waves are reflected to the listener from behind the listener. 
 

   12. The system of claim 1, wherein at least one of the first speaker driver and the second speaker driver comprise a tweeter, wherein the first portion extends vertically at least 0.2 meters above the tweeter, wherein the second portion extends vertically at least 0.2 meters above the tweeter. 





    13. The system of claim 1, further comprising: a sound shaper panel that is smaller in size than an area of the panel structure and that extends horizontally from a surface of the first portion, the sound shaper panel positioned to reflect sound emitted by at least one of the pair of speaker drivers toward the listener that were emitted at vertically offset angles from the at least one of the pair of speaker drivers. 











    14. The system of claim 13, wherein the sound shaper panel is curved inward toward the listener. 


    15. The system of claim 13, wherein the panel structure and the sound shaper panel are integrally formed and define a single unitary body. 


    16. The system of claim 1, further comprising: a rail having one or more attachment mechanisms configured to secure the rail to at least one of a ceiling and a floor; and a support element coupled to the rail and holding the panel structure in a desired vertical position and a desired horizontal position. 
 
   17. A kit, comprising: a support structure; and one or more panels configured to form a panel structure, the panel structure defining: a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound reflective surface, configured to be held by the support structure, and configured to extend between a first area proximate a first speaker driver and a second area proximate a listener, wherein the first portion of the oblong enclosure forms a first part of the approximated double ellipse profile; and a second portion of the oblong enclosure that forms the approximated double ellipse profile, comprising a material having a sound reflective surface, configured to be held by the support structure, and configured to extend between a third area proximate a second speaker driver and a fourth area proximate the listener, wherein the second portion of the oblong enclosure forms a second part of the approximated double ellipse profile, wherein the first portion and the second portion are configured to be shaped such that sound waves emitted laterally from the first speaker driver and the second speaker driver are reflected and focused toward the listener as three-dimensional sound. 


    18. The kit of claim 17, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along the ground. 

    19. An audio system, comprising: a first speaker driver and a second speaker driver; a support structure; and one or more panels forming a panel structure, the panel structure defining: a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound reflective surface, held by the support structure, and extending between a first area proximate the first speaker driver and a second area proximate a listener, wherein the first portion of the oblong enclosure forms a first part of the approximated double ellipse profile; and a second portion of the oblong enclosure that forms the approximated double ellipse profile, comprising a material having a sound reflective surface, held by the support structure, and extending between a third area proximate the second speaker driver and a fourth area proximate the listener, wherein the second portion of the oblong enclosure forms a second part of the approximated double ellipse profile, wherein the first portion and the second portion are shaped such that sound waves emitted laterally from the first speaker driver and the second speaker driver are reflected and focused toward the listener as three-dimensional sound. 





    20. The audio system of claim 19, wherein the first speaker driver and the second speaker driver are at least one of removably. adjustably, and fixedly integrated as part of the panel structure.



Claims 1-19 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9560442 B2 and in view of reference Brown (US 5532438 A). The claims 1-16 of the conflicting patent US 9560442 B2 teaches all the elements of claims 1, 17, 19 of the instant application, except wherein at least three hundred degrees around the listener and positioned by a direct sound and an indirect sound of the first and the second speaker driver. Brown teaches those features missing in claims 1-16 of conflicting patent US 9560442 B2, as discussed in the prior art rejection of claim 1 as set forth below, for benefits of achieving an improvement of the performance by providing a pure stereo sound, i.e., two sound sources to two ears with no mixing of the sound sources at each of the ear sides (col 1, ln 22-30, 34-47). Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to have applied those features above, as taught by Brown, to claims 1-16 of the conflicting patent US Patent No. 9560442 B2, for the benefits discussed above. The following is the comparison of the conflict claims 1-20 of the U.S. Patent No. 9560442 B2 with claims 1-19 of the instant application for reference:
Claims in the current application
Conflicting claims in U.S. Patent No. 9560442 B2
1. A system for enhancing sound provided by at least a first and a second speaker driver symmetrically positioned relative to a first side and a second side of a listener, comprising: a enclosure structure, comprising: a first portion relative to the first speaker driver and the first side of the listener, comprising a material having a sound reflective surface, and positioned between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion relative to the second speaker driver and the second side of the listener, comprising a material having a sound reflective surface, and positioned between a third area proximate the second speaker driver and a fourth area proximate the second side of the listener, wherein the first portion and the second portion are shaped such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion and symmetrically focused toward the respective first side and the second side of the listener, acoustically cancelling speaker crosstalk, and wherein the first portion and the second portion are shaped such that a direct sound and an indirect sound of the first and the second speaker driver are physically positioned at least three hundred degrees around the listener and timeline combined together in real time into one seamless and physically-surrounding soundscape.

2. The system of claim 1, wherein the enclosure structure comprises a positioning system including two or more points that correspond to one or more locations.




3. The system of claim 1 further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground.

4. The system of claim 3, further comprising a speaker positioning system including two or more symmetrical points that correspond to one or more speaker locations.






5. The system of claim 3, further comprising a positioning system including one or more arcs that define one or more positions for the first portion and the second portion.






6. The system of claim 1, wherein the first portion and the second portion are symmetrically angled in shape and position in at least one or more symmetrical locations.

7. The system of claim 1, wherein the first portion and the second portion are symmetrically curved in shape and position in one or more symmetrical locations.











8. The system of claim 1, wherein the first portion extends outwardly, away from a center of the enclosure structure in one section to reflect sound emitted at one or more angles relative to a sound axis of the first speaker driver; wherein the extension of the first portion directs sound toward the listener via the reflection; wherein the second portion extends outwardly, away from the center of the enclosure structure in one section to reflect sound emitted at one or more angles relative to a sound axis of the second speaker driver; wherein the extension of the second portion directs sound toward the listener via the reflection; wherein the reflection from the first portion and the second portion are symmetrically directed toward the listener.

9. The system of claim 1, wherein the enclosure structure comprises a combination of the first portion and the second portion, wherein the first portion and the second portion are integrally formed and define a single unitary body.

10. The system of claim 1, wherein the enclosure structure comprises a combination of the first portion and the second portion, wherein the first portion and the second portion are not integrally formed.


11. The system of claim 1, wherein one or more areas of the first portion and one or more areas of the second portion extend behind the listener such that sound is reflected to the listener from behind the listener.

12. The system of claim 1, wherein at least one of the first speaker driver and the second speaker driver comprise a tweeter, wherein the first portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters, wherein the second portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters; wherein the vertical extension of the first portion and the second portion are symmetrical.


13. The system of claim 1, further comprising: a first sound reflector that is smaller in size than an area of the enclosure structure and that extends horizontally from a surface of the first portion, the sound reflector positioned to reflect sound emitted by the first speaker driver toward the listener that is emitted at vertically offset angles from the first speaker driver; a second sound reflector that is smaller in size than an area of the enclosure structure and that extends horizontally from a surface of the second portion, the sound reflector positioned to reflect sound emitted by the second speaker driver toward the listener that is emitted at vertically offset angles from the second speaker driver; wherein the reflection from the first sound reflector and the second sound reflector are symmetrically directed toward the listener.

14. The system of claim 13, wherein at least one of the first sound reflector or the second sound reflector are at least one of angled or curved in one or more symmetrical locations.

15. The system of claim 13, wherein the enclosure structure and at least one of the first sound reflector or the second sound reflector are integrally formed and define a single unitary body.

16. The system of claim 1, further comprising: a channel configured to hold the enclosure structure in at least one of a desired vertical position and a desired horizontal position.




17. A kit, comprising: an enclosure structure, comprising: a first portion relative to a first speaker driver and a first side of a listener, comprising a material having a sound reflective surface, and configured to extend between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion relative to a second speaker driver and a second side of the listener, comprising a material having a sound reflective surface, and configured to extend between a third area proximate the second speaker driver and a fourth area proximate the second side of the listener, wherein the first portion and the second portion are shaped such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion and symmetrically focused toward the respective first side and the second side of the listener, acoustically cancelling speaker crosstalk, and wherein the first portion and the second portion are shaped such that a direct sound and an indirect sound of the first and the second speaker driver are physically positioned at least three hundred degrees around the listener and timeline combined together in real time into one seamless and physically-surrounding soundscape.



18. The kit of claim 17, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground.

19. An audio system, comprising: a first speaker driver and a second speaker driver symmetrically positioned relative to a first side and a second side of a listener; and an enclosure structure, comprising: a first portion relative to the first speaker driver and the first side of the listener, comprising a material having a sound reflective surface, and positioned between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion relative to the second speaker driver and the second side of the listener, comprising a material having a sound reflective surface, and positioned between a third area proximate the second speaker driver and a fourth area proximate the second side of the listener, wherein the first portion and the second portion are shaped such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion and symmetrically focused toward the respective first side and the second side of the listener, acoustically cancelling speaker crosstalk, and wherein the first portion and the second portion are shaped such that a direct sound and an indirect sound of the first and the second speaker driver are physically positioned at least three hundred degrees around the listener and timeline combined together in real time into one seamless and physically-surrounding soundscape.
1. A system for enhancing sound provided by at least a pair of speaker drivers relative to a listener, comprising: a support structure; and one or more panels forming a panel structure, the panel structure defining: a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound reflective surface, held by the support structure, and extending between a first area proximate a first speaker driver and a second area proximate the listener, wherein the first portion of the oblong enclosure forms a first part of the approximated double ellipse profile; and a second portion of the oblong enclosure that forms the approximated double ellipse profile, comprising a material having a sound reflective surface, held by the support structure, and extending between a third area proximate a second speaker driver and a fourth area proximate the listener, wherein the second portion of the oblong enclosure forms a second part of the approximated double ellipse profile, wherein the first portion and the second portion are shaped such that sound waves emitted laterally from the first speaker driver and the second speaker driver are reflected and focused toward the listener as spatially localized three-dimensional surround sound without electronically manipulating the sound signals and while reflectively reducing the effect of crosstalk. 
   


 2. The system of claim 1, wherein the oblong enclosure is elongated and has a width that is longer than a length thereof, and wherein the first portion and the second portion are symmetrically arranged about a plane with which the length of the oblong enclosure is aligned. 
    
3. The system of claim 2, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along the ground. 
    
4. The system of claim 3, further comprising a speaker positioning system including two or more points that correspond to a plurality of speaker locations, wherein the speaker positioning system at least one of (a) is disposed along the first side of the template and (b) extends at least partially between the first side and the opposing second side of the template. 
    
5. The system of claim 3, further comprising a panel positioning system including one or more arcs that define one or more positions for the first portion and the second portion, wherein the panel positioning system at least one of (a) is disposed along the first side of the template and (b) extends at least partially between the first side and the opposing second side of the template. 
    
6. The system of claim 1, wherein the first portion and the second portion are substantially symmetrical in shape and position. 
    
7. The system of claim 1, wherein the first portion is curved to reflect sound waves emitted at a plurality of different lateral angles relative to a sound axis of the first speaker driver; wherein the curvature of the first portion directs a plurality of captured sound waves to the listener via the reflection; wherein the second portion is curved to reflect sound waves emitted at a plurality of different lateral angles relative to a sound axis of the second speaker driver; wherein the curvature of the second portion directs a plurality of captured sound waves to the listener via the reflection. 
    
8. The system of claim 1, wherein the first portion is curved inward toward the listener in at least one section to reflect sound waves emitted at a plurality of different vertical angles relative to a sound axis of the first speaker driver; wherein the curvature of the first portion directs a plurality of captured sound waves to the listener via the reflection; wherein the second portion is curved inward toward the listener in at least one section to reflect sound waves emitted at a plurality of different vertical angles relative to a sound axis of the second speaker driver; wherein the curvature of the second portion directs a plurality of captured sound waves to the listener via the reflection. 
    


9. The system of claim 1, wherein the panel structure comprises one panel, wherein the first portion and the second portion are integrally formed and define a single unitary body. 
    

10. The system of claim 1, wherein the panel structure comprises a first panel and a second panel not integrally formed with the first panel, wherein the first panel comprises the first portion and the second panel comprises the second portion. 
    
11. The system of claim 1, wherein the first portion and the second portion are joined behind the listener's position such that waves are reflected to the listener from behind the listener. 
    

12. The system of claim 1, wherein at least one of the first speaker driver and the second speaker driver comprise a tweeter, wherein the first portion extends vertically from a distance at least 0.2 meters below the tweeter to a distance at least 0.2 meters above the tweeter, wherein the second portion extends vertically from a distance at least 0.2 meters below the tweeter height of the pair of speaker drivers to a distance at least 0.2 meters above the tweeter height of the pair of speaker drivers. 
    
13. The system of claim 1, further comprising: a first sound shaper panel that extends substantially horizontally from a surface of the first portion, the first sound shaper panel positioned to reflect directional or spatial localizing sound frequencies toward the listener that were emitted at vertically offset angles from a tweeter axis of the first speaker driver; a second sound shaper panel that extends substantially horizontally from a surface of the second portion, the second sound shaper panel positioned to reflect sound waves toward the listener that were emitted at vertically offset angles from the tweeter axis of the second speaker driver. 
    




14. The system of claim 13, wherein at least one of the first sound shaper panel and the second sound shaper panel are curved inward toward the listener. 
    
15. The system of claim 13, wherein the panel structure and at least one of the first sound shaper panel and the second sound shaper panel are integrally formed and define a single unitary body. 
   
16. The system of claim 1, further comprising: a rail having one or more attachment mechanisms configured to secure the rail to at least one of a ceiling and a floor; and a support element coupled to the rail and holding the panel structure in a desired vertical position and a desired horizontal position.

1. A system for enhancing sound provided by at least a pair of speaker drivers relative to a listener, comprising: a support structure; and one or more panels forming a panel structure, the panel structure defining: a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound reflective surface, held by the support structure, and extending between a first area proximate a first speaker driver and a second area proximate the listener, wherein the first portion of the oblong enclosure forms a first part of the approximated double ellipse profile; and a second portion of the oblong enclosure that forms the approximated double ellipse profile, comprising a material having a sound reflective surface, held by the support structure, and extending between a third area proximate a second speaker driver and a fourth area proximate the listener, wherein the second portion of the oblong enclosure forms a second part of the approximated double ellipse profile, wherein the first portion and the second portion are shaped such that sound waves emitted laterally from the first speaker driver and the second speaker driver are reflected and focused toward the listener as spatially localized three-dimensional surround sound without electronically manipulating the sound signals and while reflectively reducing the effect of crosstalk. 

3. The system of claim 2, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along the ground. 

1. A system for enhancing sound provided by at least a pair of speaker drivers relative to a listener, comprising: a support structure; and one or more panels forming a panel structure, the panel structure defining: a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound reflective surface, held by the support structure, and extending between a first area proximate a first speaker driver and a second area proximate the listener, wherein the first portion of the oblong enclosure forms a first part of the approximated double ellipse profile; and a second portion of the oblong enclosure that forms the approximated double ellipse profile, comprising a material having a sound reflective surface, held by the support structure, and extending between a third area proximate a second speaker driver and a fourth area proximate the listener, wherein the second portion of the oblong enclosure forms a second part of the approximated double ellipse profile, wherein the first portion and the second portion are shaped such that sound waves emitted laterally from the first speaker driver and the second speaker driver are reflected and focused toward the listener as spatially localized three-dimensional surround sound without electronically manipulating the sound signals and while reflectively reducing the effect of crosstalk. 





Claims 1-12, 16-19 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11, 13, 16-20 of U.S. Patent No. 9084047 B2 and in view of reference Brown (US 5532438 A). The claims 1-11, 13, 16-20 of the conflicting patent US 9084047 B2 teaches all the elements of claims 1, 17, 19 of the instant application, except wherein at least three hundred degrees around the listener and positioned by a direct sound and an indirect sound of the first and the second speaker driver. Brown teaches those features missing in claims 1-16 of conflicting patent US 9084047 B2, as discussed in the prior art rejection of claim 1 as set forth below, for benefits of achieving an improvement of the performance by providing a pure stereo sound, i.e., two sound sources to two ears with no mixing of the sound sources at each of the ear sides (col 1, ln 22-30, 34-47). Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to have applied those features above, as taught by Brown, to claims 1-11, 13, 16-20 of the conflicting patent US Patent No. 9084047 B2, for the benefits discussed above. The following is the comparison of the conflict claims 1-11, 13, 16-20 of the U.S. Patent No. 9084047 B2 with claims 1-12, 16-19 of the instant application for reference:
Claims in the current application
Conflicting claims in U.S. Patent No. 9084047 B2
1. A system for enhancing sound provided by at least a first and a second speaker driver symmetrically positioned relative to a first side and a second side of a listener, comprising: a enclosure structure, comprising: a first portion relative to the first speaker driver and the first side of the listener, comprising a material having a sound reflective surface, and positioned between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion relative to the second speaker driver and the second side of the listener, comprising a material having a sound reflective surface, and positioned between a third area proximate the second speaker driver and a fourth area proximate the second side of the listener, wherein the first portion and the second portion are shaped such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion and symmetrically focused toward the respective first side and the second side of the listener, acoustically cancelling speaker crosstalk, and wherein the first portion and the second portion are shaped such that a direct sound and an indirect sound of the first and the second speaker driver are physically positioned at least three hundred degrees around the listener and timeline combined together in real time into one seamless and physically-surrounding soundscape.






2. The system of claim 1, wherein the enclosure structure comprises a positioning system including two or more points that correspond to one or more locations.

3. The system of claim 1 further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground.



4. The system of claim 3, further comprising a speaker positioning system including two or more symmetrical points that correspond to one or more speaker locations.


5. The system of claim 3, further comprising a positioning system including one or more arcs that define one or more positions for the first portion and the second portion.





6. The system of claim 1, wherein the first portion and the second portion are symmetrically angled in shape and position in at least one or more symmetrical locations.

7. The system of claim 1, wherein the first portion and the second portion are symmetrically curved in shape and position in one or more symmetrical locations.






8. The system of claim 1, wherein the first portion extends outwardly, away from a center of the enclosure structure in one section to reflect sound emitted at one or more angles relative to a sound axis of the first speaker driver; wherein the extension of the first portion directs sound toward the listener via the reflection; wherein the second portion extends outwardly, away from the center of the enclosure structure in one section to reflect sound emitted at one or more angles relative to a sound axis of the second speaker driver; wherein the extension of the second portion directs sound toward the listener via the reflection; wherein the reflection from the first portion and the second portion are symmetrically directed toward the listener.

9. The system of claim 1, wherein the enclosure structure comprises a combination of the first portion and the second portion, wherein the first portion and the second portion are integrally formed and define a single unitary body.

10. The system of claim 1, wherein the enclosure structure comprises a combination of the first portion and the second portion, wherein the first portion and the second portion are not integrally formed.


11. The system of claim 1, wherein one or more areas of the first portion and one or more areas of the second portion extend behind the listener such that sound is reflected to the listener from behind the listener.

12. The system of claim 1, wherein at least one of the first speaker driver and the second speaker driver comprise a tweeter, wherein the first portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters, wherein the second portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters; wherein the vertical extension of the first portion and the second portion are symmetrical. 

16. The system of claim 1, further comprising: a channel configured to hold the enclosure structure in at least one of a desired vertical position and a desired horizontal position.

17. A kit, comprising: an enclosure structure, comprising: a first portion relative to a first speaker driver and a first side of a listener, comprising a material having a sound reflective surface, and configured to extend between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion relative to a second speaker driver and a second side of the listener, comprising a material having a sound reflective surface, and configured to extend between a third area proximate the second speaker driver and a fourth area proximate the second side of the listener, wherein the first portion and the second portion are shaped such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion and symmetrically focused toward the respective first side and the second side of the listener, acoustically cancelling speaker crosstalk, and wherein the first portion and the second portion are shaped such that a direct sound and an indirect sound of the first and the second speaker driver are physically positioned at least three hundred degrees around the listener and timeline combined together in real time into one seamless and physically-surrounding soundscape.



18. The kit of claim 17, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground.























19. An audio system, comprising: a first speaker driver and a second speaker driver symmetrically positioned relative to a first side and a second side of a listener; and an enclosure structure, comprising: a first portion relative to the first speaker driver and the first side of the listener, comprising a material having a sound reflective surface, and positioned between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion relative to the second speaker driver and the second side of the listener, comprising a material having a sound reflective surface, and positioned between a third area proximate the second speaker driver and a fourth area proximate the second side of the listener, wherein the first portion and the second portion are shaped such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion and symmetrically focused toward the respective first side and the second side of the listener, acoustically cancelling speaker crosstalk, and wherein the first portion and the second portion are shaped such that a direct sound and an indirect sound of the first and the second speaker driver are physically positioned at least three hundred degrees around the listener and timeline combined together in real time into one seamless and physically-surrounding soundscape.











1. A system for enhancing sound provided by a pair of speakers relative to a listener, comprising: a support structure; a first panel defining a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound reflective surface, held upright relative to the ground and the listener by the support structure, and extending between a first area proximate a first speaker and a second area proximate the listener, wherein the first portion of the oblong enclosure forms a first part of the approximated double ellipse profile, and wherein the oblong enclosure is elongated and has a width that is longer than a length thereof; and a second panel defining a second portion of the oblong enclosure that forms the approximated double ellipse profile, comprising a material having a sound reflective surface, held upright relative to the ground and the listener by the support structure, and extending between a third area proximate a second speaker and a fourth area proximate the listener, wherein the second portion of the oblong enclosure forms a second part of the approximated double ellipse profile, and wherein the first panel and the second panel are symmetrically arranged about a plane with which the length of the oblong enclosure is aligned, wherein the first panel and the second panel are shaped such that sound waves emitted laterally from the first speaker and the second speaker are reflected and focused toward the listener to convert one or more sound signals into three-dimensional surround sound without electronically manipulating the sound signals and while reflectively reducing the effect of crosstalk. 
    
2. The system of claim 1, wherein the first panel and the second panel are substantially symmetrical in shape and position. 
    

3. The system of claim 1, wherein the sound reflective surface of the first panel substantially prevents sound waves emitted laterally from the first speaker from hitting a side wall of the surrounding room preventing those sound waves from creating out-of-sync room reflections at the listener location. 
   
4. The system of claim 1, wherein the first panel and the second panel are at least one of shaped, sized, and positioned to reduce the effect of crosstalk observed at the listener location. 
    
5. The system of claim 1, wherein the sound reflective surfaces of the first panel and the second panel are substantially specular, and wherein the first panel and the second panel are positioned to provide spatially localized three-dimensional surround sound to the listener location from two-channel output provided by two stereo speakers. 
    
6. The system of claim 1, wherein the first panel is curved to reflect sound waves emitted at a plurality of different lateral angles relative to a sound axis of the first speaker; wherein the curvature of the first panel directs a plurality of captured sound waves to the listener via the reflection; wherein the second panel is curved to reflect sound waves emitted at a plurality of different lateral angles relative to a sound axis of the second speaker; wherein the curvature of the second panel directs a plurality of captured sound waves to the listener via the reflection. 
    
7. The system of claim 6, wherein the reflections from the first panel and the second panel cause sound waves from stereo speakers normally directed away from the listener to be directed toward the listener and observable as spatially localized three-dimensional surround sound. 

8. The system of claim 1, wherein the first panel and the second panel are integrally formed and define a single unitary body. 
    





9. The system of claim 1, wherein the first panel and the second panel are joined behind the listener's position such that waves are reflected to the listener from behind the listener. 
    

10. The system of claim 1, wherein the first panel extends vertically from a distance at least 0.2 meters below a tweeter height of the pair of speakers to a distance at least 0.2 meters above the tweeter height of the pair of speakers; wherein the second panel extends vertically from a distance at least 0.2 meters below the tweeter height of the pair of speakers to a distance at least 0.2 meters above the tweeter height of the pair of speakers; wherein the system further comprises: a first sound shaper panel that extends substantially horizontally from a surface of the first panel, the first sound shaper panel positioned to reflect directional or spatial localizing sound frequencies toward the listener that were emitted at vertically offset angles from a tweeter axis of the first speaker; a second sound shaper panel that extends substantially horizontally from a surface of the second panel, the second sound shaper panel positioned to reflect sound waves toward the listener that were emitted at vertically offset angles from the tweeter axis of the second speaker. 
    
11. The system of claim 10, wherein the support structure comprises at least one pole that holds the first panel relative to the second panel. 
    

13. A kit, comprising: a support structure; a first panel defining a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound reflective surface, configured to be disposed upright relative to a ground and a listener by the support structure, and configured to extend between a first area proximate a first speaker and a second area proximate the listener, wherein the first portion of the oblong enclosure forms a first part of the approximated double ellipse profile, and wherein the oblong enclosure is elongated and has a width that is longer than a length thereof; and a second panel defining a second portion of the oblong enclosure that forms the approximated double ellipse profile, comprising a material having a sound reflective surface, configured to be disposed upright relative to the ground and the listener by the support structure, and configured to extend between a third area proximate a second speaker and a fourth area proximate the listener, wherein the second portion of the oblong enclosure forms a second part of the approximated double ellipse profile, and wherein the first panel and the second panel are configured to be symmetrically arranged about a plane with which the length of the oblong enclosure is aligned, wherein the first panel and the second panel are configured to be shaped such that sound waves emitted laterally from the first speaker and the second speaker are reflected and focused toward the listener to convert one or more sound signals into three-dimensional surround sound without electronically manipulating the sound signals and while reflectively reducing the effect of crosstalk. 
    
16. The kit of claim 13, further comprising a template having a first side and an opposing second side configured to be disposed along the ground. 
    
17. The kit of claim 16, further comprising a speaker positioning system disposed along the first side of the template, wherein the speaker positioning system includes an array of symbols that correspond to a plurality of speaker locations. 

18. The kit of claim 17, further comprising a panel positioning system disposed along the first side of the template, wherein the panel positioning system includes a plurality of lines that define a plurality of positions for the first panel and the second panel. 
    
19. An audio system, comprising: a first speaker and a second speaker; a first panel defining a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound reflective surface, and having a distal end positioned at the first speaker and a proximal end positioned proximate a listener, wherein the first portion of the oblong enclosure forms a first part of the approximated double ellipse profile, and wherein the oblong enclosure is elongated and has a width that is longer than a length thereof; a second panel defining a second portion of the oblong enclosure that forms the approximated double ellipse profile, comprising a material having a sound reflective surface, and having a distal end positioned at the second speaker and a proximal end coupled to the proximal end of the first panel, wherein the second portion of the oblong enclosure forms a second part of the approximated double ellipse profile, and wherein the first panel and the second panel are symmetrically arranged about a plane with which the length of the oblong enclosure is aligned; and a support structure configured to hold the first panel and the second panel upright relative to the ground and the listener, wherein the first panel and the second panel define a listening area and are shaped such that sound waves emitted laterally from the first speaker and the second speaker are reflected and focused toward the listening area to convert one or more sound signals into three-dimensional surround sound without electronically manipulating the sound signals and while reflectively reducing the effect of crosstalk. 
    
20. The audio system of claim 19, wherein the first panel is curved to reflect sound waves emitted at a plurality of different lateral angles relative to a sound axis of the first speaker; wherein the curvature of the first panel directs a plurality of captured sound waves to the listener via the reflection; wherein the second panel is curved to reflect sound waves emitted at a plurality of different lateral angles relative to a sound axis of the second speaker; wherein the curvature of the second panel directs a plurality of captured sound waves to the listener via the reflection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1-20 is rejected under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “the first portion and the second portion are shaped such that … symmetrically focused toward the respective first side and the second side of the listener” and then recites “wherein the first portion and the second portion are shaped such that a direct sound and an indirect sound of the first and the second speaker driver are physically positioned at least three hundred degrees around the listener … and physically-surrounding soundscape” which is confusing because it is unclear whether “first/second portions” are shaped such that “focus toward” “sides” of the listener or shaped such that “at least three hundred degrees around the listener” to have “physically-surrounding soundscape” other than a focus to the listener’s “sides” and thus, renders claim indefinite, i.e., it is unclear what a subject matter claim 1 is intended to claim and whether a focus to listener’s side or surrounding soundscape. Claims 2-16 are rejected due to the dependencies to claim 1.
Claim 17 is rejected for the at least similar reasons as described in claim 1 above because claim 17 recites the similar deficient features as recited in claim 1. Claim 18 is rejected due to the dependency to claim 17.
Claim 19 is rejected for the at least similar reasons as described in claim 1 above because claim 19 recites the similar deficient features as recited in claim 1. Claim 20 is rejected due to the dependency to claim 19.
Claim 13 recites “the sound reflector” which appears to have an insufficient antecedent basis for the limitation and causes confusing because it is unclear whether “the sound reflector” is referred back to “a first sound reflector” or to “a second sound reflector” as recited in the parent claim 13 and thus, renders claim indefinite. Claim 13 further recites “the sound reflector positioned to reflect sound emitted by the first speaker driver toward the listener that is emitted at vertically offset angles from the first speaker driver” and “the sound reflector positioned to reflect sound emitted by the second speaker driver toward the listener that is emitted at vertically offset angles from the second speaker driver” and wherein it is confusing about word “that” following “listener” because it is unclear what is “emitted at vertically offset angles from the second speaker driver” and it is assured “listener” is not emitted, but what it is and thus, further renders claim indefinite. Claims 14-15 are rejected due to the dependencies to claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11, 13-15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Torffield (US 4190739 A) and in view of reference Brown (US 5532438 A).
Claim 1: Torffield teaches a system for enhancing sound provided by at least a first and a second speaker driver (two loudspeakers 4, 5 in figs. 1-2) symmetrically positioned relative to a first side and a second side of a listener (title and abstract, ln 1-11, figs. 1-3, focused on a common point 6 at a center of distance between the two speakers 4 and 5 in fig. 1 and between the two speakers 4a and 5a in fig. 2 and thus, two sides at or around the circle and at symmetric reflection paths in figs. 1-2, one being closing to the surface 1 and another one being closing to the surface 2 are inherency for focusing the final common point in fig. 2), comprising:
an enclosure structure (structure in figs. 1-2), comprising:
a first portion (a listening room in figs. 1-2, as an enclosure; portion of the area 1 in fig. 1 and a portion of area 1a in fig. 2) relative to the first speaker driver (speaker 5 in fig. 1 and speaker 5a in fig. 2) and the first side of the listener (e.g., a side of the listener 6 and being closing to the surface 1 in fig. 1 and a user side mostly closing to the area 1a in fig. 2), comprising a material (a portion of the area 1 in fig. 1 and a portion of the area 1a in fig. 2) having a sound reflective surface (a reflection surface 21 in fig. 5), and positioned between a first area proximate the first speaker driver (around the loudspeaker 5 or 5a in figs. 1-2 and between the area 1/1a and the loudspeakers 5/5a in figs. 1-2) and a second area proximate the first side of the listener (around the listener 6/6a and between the area 1/1a and the listener 6/6a in figs. 1-2); and 
a second portion (the listening room in figs. 1-2, as the enclosure; a portion of the area 2 in fig. 1 and a portion of area 2a in fig. 2) relative to the second speaker driver (speaker 4 in fig. 1 and speaker 4a in fig. 2) and the second side of the listener (e.g., a side of the listener 6 and being closing to the surface 2 in fig. 1 and a user side mostly closing to the area 2a in fig. 2), comprising a material (a portion of the area 2 in fig. 1 and a portion of the area 2a in fig. 2) having a sound reflective surface (the reflection surface 21 in fig. 5), and positioned between a third area proximate the second speaker driver (around the loudspeaker 4 or 4a in figs. 1-2 and between the area 2/2a and the loudspeakers 4/4a in figs. 1-2) and a forth area proximate the second side of the listener (around the listener 6/6a and between the area 2/2a and the listener 6/6a in figs. 1-2); 
wherein the first portion and the second portion are shaped (curved surfaces in figs. 1-2 and details in fig. 5) such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion (the reflection paths in fig. 2 and similar in fig. 1) and symmetrically focused toward the respective first side and the second side of the listener (the paths are toward to the common point 6/6a, and inherently around the common point 6/6a has two sides on the reflection paths in fig. 2) and wherein the first portion and the second portion are shaped such that a direct sound and an indirect sound of the first and the second speaker driver are physically positioned around the listener and timeline combined together in real time into one seamless and physically-surrounding soundscape (the sound around the listener due to the surfaces 1/2 and 1a/2a and distributed throughout the room, col 5, ln 19-24, and in a real-life condition, col 3, ln 29-51, i.e., three-dimensional stereo surround sound to the listener’s ears).
However, Torffield does not explicitly teach wherein the first and second portions are shaped for the intended purpose of acoustically cancelling speaker crosstalk and does not explicitly teach wherein at least three hundred degrees around the listener and positioned by a direct sound and an indirect sound of the first and the second speaker driver.
Brown teaches an analogous field of endeavor by disclosing a structure having a first portion and a second portion (a half spherical dome in fig. 2, a portion of each of one-fourths of the half spherical dome reflects sounds from either a speaker 14a or a speaker 14b to a listener’s ear side 18b or 18a, respectively in figs. 1-2), and the first portion and the second portion are shaped (spherical shape in figs. 1-2) for acoustically cancelling speaker crosstalk (the spherical shaped to allow a sound channel 16a produced by the speaker 14a is focused by dome 12 at location 18b at a listener 18, while the sound channel 16b produced by the speaker 14b is focused by different portion of the dome 12 at location 18a at the listener 18 for obtaining a pure stereo sound with no blurring, col 2, ln 29-60, col 3, ln 21-40) and wherein at least three hundred degrees around the listener and positioned (sound reflective dome 10 in fig. 1 and a sound field in the dome and a 360 degrees around the listener in fig. 1) by a direct sound and an indirect sound of the first and the second speaker driver (direct sound 16a/16b from the speakers 14a/14b to listener’s ears 18a/18b of a listener 18 in fig. 1, and also filled with reflective sound from interior wall of the dome, col 2, ln 61-67 and col 3, ln 1-4) for benefits of achieving an improvement of the stereo sound reproduction performance by providing a pure stereo sound, i.e., two sound sources to two ears with no mixing of the sound sources at each of the ear sides (col 1, ln 22-30, 34-47). 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to have applied shaping the first portion and the second portion such that acoustically cancelling speaker crosstalk and wherein at least three hundred degrees around the listener and positioned by a direct sound and an indirect sound of the first and the second speaker driver, as taught by Brown, to the shape of the first portion and the second portion, as taught by Torffield, for the benefits discussed above.
Claim 17 has been analyzed and rejected according to claim 1 above and the combination of Torffield and Brown further teaches a kit (Torffield, a set in figs. 1-2, and Brown, a setting up in figs. 1-2), comprising: an enclosure structure (Torffield, an arrangement in figs. 1-2 and Brown, an assembly in fig. 2 and the discussion in claim 1 above) and the first portion configured to extend between a first area proximate the first speaker driver and a second area proximate the first side of the listener (intermediate areas between the reflection paths in Torffield, figs. 1-2, and in Brown, figs. 1-2) and the second portion configured to extend between a third area proximate the second speaker driver and a fourth area proximate the second side of the listener (the discussion above, with respect to the intermediate areas between reflection paths in Torffield, figs. 1-2 and in Brown, figs. 1-2).
Claim 19 has been analyzed and rejected according to claims 1 above and the combination of Torffield and Brown further teaches, a first speaker driver and a second speaker driver symmetrically positioned relative to the first side and the second side of the listener (Torffield, figs. 1-2 and Brown, figs. 1-2).
Claim 2: the combination of Torffield and Brown further teaches, according to claim 1 above, wherein the enclosure structure comprises a positioning system including two or more points that correspond to one or more locations (Torffield, points at the reflector surface in fig. 7; and points at areas 1/2 and Brown, points indicating a coordinate system and defining the half spherical shape in fig. 5).
Claim 6: the combination of Torffield and Brown further teaches, according to claim 1 above, wherein the first portion and the second portion are symmetrically angled in shape and position in at least one or more symmetrical locations (Torffield, the structure is symmetrically angled with respect to the listening position 6 in fig. 1 and Brown, spherical shape as reflection surface symmetrical with respect to axis x and axis y in fig. 5).
Claim 7: the combination of Torffield and Brown further teaches, according to claim 1 above, wherein the first portion and the second portion are symmetrically curved in shape and position in one or more symmetrical locations (Torffield, fig. 3, and figs. 1-2, and Brown, symmetrical as to axis x and axis y and symmetrically located at the z axis in fig. 5, and the discussion in claim 6 above).
Claim 8 has been analyzed and rejected according to claims 1 and 7 above and the combination of Torffield and Brown further teaches, according to claim 1 above, wherein the first portion is extends curved outwardly (Torffield, the areas1 and 1a are outwardly curved for sound reflection paths in figs. 1-2, and Brown, 12 in fig. 2), away from a center of the enclosure structure in one section to reflect sound emitted at one or more angles relative to a sound axis of the first speaker driver (Torffield, the reflection path in figs. 1-2, and Brown, similar to the dome 12 in fig. 2 and details in fig. 5);
wherein the extension of the first portion directs sound toward the listener via the reflection (Torffield, following the reflection path in figs. 1-2 and Brown, sound reflection path in figs. 1-2).
wherein the second portion is extends outwardly, away from the center of the enclosure structure in one section to reflect sound emitted at one or more angles relative to a sound axis of the second speaker driver (similar discussion above, with respect to the areas 2 and 2a, and Brown, other portion of element 12 in fig. 2); 
wherein the extension of the second portion directs sound toward the listener via the reflection (the discussion in claim 7 above);
wherein the reflection from the first portion and the second portion are symmetrically directed toward the listener (Torffield, reflection paths in fig. 2 and Brown, reflection paths in figs. 2 and 1).
Claim 9: the combination of Torffield and Brown further teaches, according to claim 1 above, wherein the enclosure structure comprises a combination of the first portion and the second portion (Torffield, e.g., side wall around the room in fig. 2 and also two areas 1, 2 are in the same reflection piece in fig. 1, and Brown, half spherical shape in fig. 5), wherein the first portion and the second portion are integrally formed and define a single unitary body (Torffield, integrated in one piece in fig. 1, and Brown, the half spherical shape in fig. 5). 
Claim 10: the combination of Torffield and Brown further teaches, according to claim 1 above, wherein the enclosure structure comprises a combination of the first portion and the second portion, wherein the first portion and the second portion are not integrally formed (Torffield, fig. 2, combined with the side walls of the room, but not integrally formed as one piece in fig. 2).
Claim 11: the combination of Torffield and Brown further teaches, according to claim 1 above, wherein one or more areas of the first portion and one or more areas of the second portion extend behind the listener such that sound is reflected to the listener from behind the listener (Torffield, areas of the piece 1a and of the piece 2a are behind the listener’s position 6a in fig. 2, and Brown, fig. 2, the reflection from a top of the spherical dome 12 to the listener 18, inherently, the similar reflection from the back portion of the element 12 is behind the listener 18 in fig. 2).
Claim 13: the combination of Torffield and Brown further teaches, according to claim 1 above, further comprising: 
a first sound reflector that is smaller in size than an area of the enclosure structure and that extends horizontally from a surface of the first portion (Torffield, the rest area of the area circled by the dashed circles 1a, e.g., top portion within the circles 1a in figs. 1-2 and Brown, other portion of the spherical surface 12 related to reflection path 16a in figs. 1, 5), the sound reflector positioned to reflect sound emitted by the first speaker driver (Torffield, element 5/5a in figs. 1-2 and Brown, e.g., 14b) toward the listener that is emitted at vertically offset angles from the first speaker driver (Torffield, around the reflection path in figs. 1-2, and Brown, around the reflection path 16a in figs. 1, 2);
a second sound reflector that is smaller in size than an area of the enclosure structure and that extends horizontally from a surface of the second portion (Torffield, the rest area of the area circled by the dashed circles 2a, e.g., top portion within the circles 2a in figs. 1-2 and Brown, other portion of the spherical surface 12 related to reflection path 16b in figs. 1, 5), the sound reflector positioned to reflect sound emitted by the second speaker driver (Torffield, element 4/4a in figs. 1-2 and Brown, e.g., 14a) toward the listener that is emitted at vertically offset angles from the second speaker driver (Torffield, around the reflection path in figs. 1-2, and Brown, around the reflection path 16b in figs. 1, 2);
wherein the reflection from the first sound reflector and the second sound reflector are symmetrically directed toward the listener (Torffield, the reflection from the 1a/2a in fig. 1, 2 and Brown, reflection around the reflection paths 16a/16b in fig. 1).
Claim 14: the combination of Torffield and Brown further teaches, according to claim 13 above, wherein at least one of the first sound reflector or the second sound reflector are at least one of angled or curved in one or more symmetrical locations (Torffield, surfaces including the most portion and the small portion circled by the circles 1a and 2a are curved, col 6, ln 18-23; symmetry each other as to the listener position in figs. 1-2 and Brown, the spherical surface is symmetric to the axis x and the y axis in fig. 5).
Claim 15: the combination of Torffield and Brown further teaches, according to claim 13 above, wherein the enclosure structure and at least one of the first sound reflector or the second sound reflector are integrally formed and define a single unitary body (Torffield, the most areas with the areas and circled by the dashed circle 1a, 2a are integrally formed as one piece in fig. 1 and Brown, the half spherical surface as one piece in fig. 5).
Claim 20: the combination of Torffield and Brown further teaches, according to claim 19 above, wherein the first speaker driver and the second speaker driver are at least one of removably, adjustably, and fixedly integrated as part of the enclosure structure (Torffield, the speakers 4/5 can be placed on the floor in fig. 1, can be hanged on the ceiling in fig. 2, and Brown, the speakers 14a/14b are fixed on the surface P1 in fig. 5).

Claims 3-5, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Torffield (above) and in view of reference Brown (above) and Heavener (US 5103927 A).
Claim 3: the combination of Torffield and Brown teaches all the elements of claim 3, according to claim 1 above, except a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground.
Heavener teaches an analogous field of endeavor by disclosing a system for enhancing sound (title and abstract, ln 1-6 and fig. 1) and wherein a template (base plate 2 in fig. 1) is disclosed to have a first side (the side to touch panels 1A and 1B) and  an opposing second side (the bottom side to touch a ground in fig. 1), the opposing second side configured to be disposed along a ground (other side of the base plate 2 on the floor side 3 in fig. 1) for benefits of achieving a flexible and convenient manipulation including setting up and storage by folding, etc. (col 1, ln 22-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the template having the first side and the opposing second side, the opposing second side configured to be disposed along the ground, as taught by Heavener, to the system for enhancing sound provided by the at least the first and the second speaker drivers, as taught by the combination of Torffield and Brown, for the benefits discussed above.
Claim 4: the combination Torffield, Brown, and Heavener, further teaches, according to claim 3 above, further comprising a speaker positioning system including two or more symmetrical points that correspond to one or more speaker locations (Torffield, the loudspeaker positions on the left side and the right side of the listening position 6 in fig. 1 and Brown, the speaker drivers 14a/14b located on the a plane P1 and symmetrical to any point on the axis x in fig. 5and symmetrical to the plane x-y-z as to a plan P2 in fig. 5, and Heavener, the transducers are located at the positions of panels 4 and 8 in fig. 1).
Claim 5: the combination of Torffield, Brown, and Heavener further teaches, according to claim 3 above, further comprising a positioning system including one or more arcs that define one or more positions for the first portion and the second portion (Torffield, the arcs under the surfaces 1 and 2 and contacting to the ground 3 in fig. 3, Brown, arcs on the spherical surface defining the reflection portions in fig. 5 and Heavener, the edges 5 contacting to the upper surface of the base plate 2 in fig. 1).
Claim 18 has been analyzed and rejected according to claims 17, 3 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Torffield (above) and in view of references Brown (above) and Miller et al (US 2993557 A, hereinafter Miller).
Claim 12: the combination of Torffield and Brown teaches all the elements of the claim 12, according to Claim 1 above, including wherein the first portion extends vertically to a height and wherein the second portion extends vertically to a height (Torffield, above the top portion of the circle 1a and 2a in fig. 1 and Brown, the spherical surface has a top point draping down to the floor level in fig. 5) and wherein the vertical extension of the first portion and the second portion are symmetrical (Torffield, symmetric with respect to the listener position in fig. 1), except wherein at least one of the first speaker driver and the second speaker driver comprise a tweeter, wherein the first portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters, wherein the second portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters.
Miller teaches an analogous field of endeavor by disclosing a system for enhancing sound (title and abstract, ln 1-3 and fig. 2--3) and wherein a first and a second speaker drivers are disclosed (loudspeaker enclosure 10 and 12 in fig. 2-3) and at least one of the first speaker driver and the second speaker driver comprise a tweeter (including tweeters 16 in figs. 2-3 and col 2, ln 16-18), and wherein the first portion extends vertically to a height that is vertically offset from the tweeter (the concave portion 20A is vertically higher than the high frequency driver 16 in figs. 2-3), wherein the second portion extends vertically to a height that is vertically offset from the tweeter (the concave portion 20A is vertically higher than the high frequency driver 16 in figs. 2-3) for benefits of achieving a balanced stereo sound effect across a larger listening area (col 1, ln 57-63 and ln 44-48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied wherein the at least one of the first speaker driver and the second speaker driver comprise the tweeter and wherein the first portion extends vertically to the height that is vertically offset from the tweeter and wherein the second portion extends vertically to the height that is vertically offset from the tweeter, as taught by Miller, to the system for enhancing sound provided by at least a pair of speaker drivers, as taught by the combination of Torffield and Brown, for the benefits discussed above.
However, the combination of Torffield, Brown, and Miller does not explicitly teach it is by at least 0.2 meters that the disclosed first portion and second portion extend vertically higher than the tweeters, respectively.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention that selecting a offset between a height of the reflective surface and the height of the tweeter to be at least 0.1 meters, 0.2 meters, or other meters, would have been a matter of designer’s choice, for example, the larger the difference is, the larger the area covered by the sound effects would be the larger, etc.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Torffield (above) and in view of reference Brown (above) and Tanaka et al (US 4823908 A, hereinafter Tanaka).
Claim 16: the combination of Torffeild and Brown teaches all the elements of claim 16, according to claim 1 above, except further comprising: a channel configured to hold the enclosure structure in at least one of a desired vertical position and a desired horizontal position.
Tanaka teaches an analogous field of endeavor by disclosing a system for enhancing sound (title and abstract, ln 1-7 and figs. 29-30) and wherein an enclosure structure is disclosed (including the reflective plate 19 in figs. 29-30) and wherein a channel is disclosed to hold the structure in at least one of a desired vertical position and a desired horizontal position (the angle of the reflective plate can be adjustable when the reflective plate is held at a position pointing to the listening position in fig. 29 and col 13, ln 49-57 and the curvature of the reflective plate can be variable in a concave surface or convex surface and col 13, ln 58-65 and thus, a channel is inherently disclosed in order to accomplish adjusting the angle and then fixed at a certain position in fig. 29 and changing the surface profile in fig. 30) for benefits of achieving a flexible and convenient configuration of the system upon the desire to obtain variety sound directivities (col 3, ln 59-68 and col 4, ln 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the channel and the structure and wherein the channel is configured to hold the structure in at least one of the desired vertical position and the desired horizontal position, as taught by Tanaka, to the system for enhancing sound provided by the at least the pair of speaker drivers, as taught by the combination of Torffield and Brown, for the benefits discussed above.

The prior art US 20070036366 A1 made of record and not relied upon is considered pertinent to applicant's disclosure because the prior art US 20070036366 A1 disclosed sound reflection panels (figs. 6-7, 12), which is part of the disclosures disclosed by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654